Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 17666983 application filed 02/08/2022.
Claim(s) 1,2,3,4,5,6,7,8 are pending and have been fully considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1,2,3,4,5,6,7,8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim(s) 1 has the phrase, “the flow path," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, it is unclear if the phrase refers to a previous element of claim 1 (albeit without proper antecedent basis), OR
if this phrase is setting forth a new element.

Claim(s) 5 has the phrase, “the housing," which (in the context of the claim) is unclear what is included and excluded by the scope of claim language.
Particularly, the phrase is unclear which housing is being referred too.

Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 102 and/or 35 USC § 103 rejection(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 6, 7, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4487618 (herein known as MANN).

With regard to claim 1, MANN teaches a filter apparatus for filtering "water" (liquid) from a "air" (gas), especially at abstract
a first housing 58 having a gas inlet (near 22) and a gas outlet (near 80), especially at fig 2, c2ln15-60
a first filter media 62 disposed in the first housing, especially at fig 2, c2ln15-60
a second filter media 94 or 68 disposed in the first housing, especially at fig 2, c3ln1-10
a second housing 32 forming a first collection basin disposed in the flow path between the first filter media and the second filter media (as illustrated), especially at fig 2, c2ln40-68
wherein a path (as illustrated) is defined for the gas flowing from the gas inlet, through the first filter media, past the collection basin, through the second filter media, and to the gas outlet, especially at fig 2, c2ln15-60

With regard to claim 2, MANN teaches 
wherein the first filter media is a coalescing media, especially at fig 2, abstract, c2ln15-68

With regard to claim 5, MANN teaches 
wherein the first filter media and the second filter media are both mounted, respectively, to the housing (as illustrated), especially at fig 2, c2ln15-60, c3ln1-10

With regard to claim 6, MANN teaches 
wherein the first filter media is capable of that droplets of liquid collected by the first filter media may fall via gravity into the first collection basin (as illustrated, and described among other things "droplets which are then entrained by the air and carried into the base"), especially at fig 2, abstract, c2ln15-68; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))

With regard to claim 7, MANN teaches 
wherein the second filter media 68 is capable of that droplets of liquid collected by the second filter media may fall via gravity into the first collection basin, especially at fig 2, abstract, c2ln15-68; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))

With regard to claim 8, MANN teaches 
wherein the second filter media 68 is capable of that droplets of liquid collected by the second filter media may fall via gravity into the first collection basin, especially at fig 2, abstract, c2ln15-68; Apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. The manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim (see MPEP § 2114 & § 2173.05(g))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4487618 (herein known as MANN) in view of US 20140311963 (herein known as BORTNIK).

With regard to claim 3, MANN does not specifically teach wherein the second filter media is a hydrophobic media. 
But, BORTNIK teaches a hydrophobic media, especially at para 33 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to substitute media MANN with a hydrophobic media of BORTNIK which states the benefit of it "repels smaller water droplets causing them to build on the surface rather than pass through" at para 33

With regard to claim 4, MANN does not specifically teach wherein the second filter media is a hydrophobic media. 
But, BORTNIK teaches a hydrophobic media, especially at para 33 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to substitute media MANN with a hydrophobic media of BORTNIK which states the benefit of it "repels smaller water droplets causing them to build on the surface rather than pass through" at para 33


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571)272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776